          Case 1:20-cv-03220-JPO Document 6 Filed 07/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISAIAH MUHAMMAD,

                                Plaintiff,
                                                                 20-CV-3220 (JPO)
                    -against-
                                                              ORDER OF SERVICE
 CAPTAIN HERNANDEZ, et al.,

                                Defendants.

J. PAUL OETKEN, United States District Judge:

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

and Captain Hernandez waive service of summons.

       Plaintiff’s claims against the New York City Department of Correction (DOC) must be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       Local Civil Rule 33.2, which requires defendants in certain types of cases to respond to

specific, court-ordered discovery requests, applies to this action. Those discovery requests are

available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil Rule 33.2

Interrogatories and Requests for Production of Documents.” Within 120 days of the date of this

order, Defendants must serve responses to these standard discovery requests. In their responses,
           Case 1:20-cv-03220-JPO Document 6 Filed 07/10/20 Page 2 of 2



Defendants must quote each request verbatim.1

                                         CONCLUSION

       The Court dismisses Plaintiff’s claims against the New York City Department of

Correction. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants the City of New York and Captain Hernandez waive service of summons.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:    July 10, 2020
           New York, New York

                                                                 J. PAUL OETKEN
                                                             United States District Judge




       1
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them in from the Pro Se Intake
Unit.

                                                 2
